Case 1:18-cv-01743-JRS-DML Document 49 Filed 07/17/20 Page 1 of 2 PageID #: 227




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  Laura Ewing
                                                                     CIVIL ACTION
       Plaintiff,

  v.                                                             1:18-cv-1743-JRS-DML

  MED-1 Solutions, LLC,

       Defendant.

        RESPONSE TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
            DEFENDANT’S CROSS MOTION FOR SUMMARY JUDGMENT

         Pursuant To Fed R. Civ P. 56(a), S.D. Ind L.R. 7-1, and 56-1, Defendant MED-1

 Solutions, LLC (“Defendant”) respectfully moves for summary judgment on all counts of

 Plaintiff’s Complaint, for the reasons outlined in Defendant’s Brief. Defendant submits Exhibits

 1 through 10, together with the Brief to support this Motion.



 Dated: July 17, 2020



                                              Respectfully Submitted,

                                              /s/ Nicholas Moline
                                              Nicholas Moline, IN Atty # 29711-49
                                              Attorney for Defendant
                                              Med-1 Solutions, LLC
                                              517 U.S. Highway 31 North
                                              Greenwood, IN 46142
                                              (317) 883-5600
                                              Nicholas.Moline@med1solutions.com




                                                 1
Case 1:18-cv-01743-JRS-DML Document 49 Filed 07/17/20 Page 2 of 2 PageID #: 228




                                  CERTIFICATE OF SERVICE

 I hereby certify that on July 17, 2020, I electronically filed the foregoing with the Clerk of the
 Court using the CM/ECF system, which sent notification of such filing to all parties of record.

                                               /s/ Nicholas Moline
                                               Nicholas Moline, IN Atty # 29711-49
                                               Attorney for Defendant




                                                   2
